Citation Nr: 0529899	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1952 to October 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to a special home 
adaptation grant and entitlement to special housing 
assistance.

The veteran presented testimony at a personal hearing in 
April 2005 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was placed in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The veteran is service-connected for rheumatic heart 
disease, evaluated as 100 percent disabling.

3.  The veteran does not have loss of use of both lower 
extremities.

4.  The veteran does not have loss of use of either upper 
extremity.

5.  There is no competent medical evidence that the veteran 
has service-connected loss of use of one lower extremity 
together with residuals of service-connected organic disease 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

6.  The veteran is not shown to have permanent and total 
service-connected disability which is due to blindness in 
both eyes, with 5/200 or less visual acuity, or which 
includes the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
are not met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. 
§ 3.809 (2005).  

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are not met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. 
§ 3.809a (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2003 and 
January 2005; a rating decision in May 2003, and a statement 
of the case in January 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II.  Factual background and analysis

In early April 2003, the veteran requested consideration for 
a home grant due to his service-connected disabilities.  He 
filed a formal application several weeks later wherein he 
denied having made previous application for specially adapted 
housing and denied that he was confined to a nursing home or 
medical care facility.  

In his notice of disagreement, the veteran wrote that his 
heart problems caused him mobility problems as well as 
problems holding items in his hands.  

A hospital discharge summary in March 2003 indicates that at 
the time of discharge the veteran was contact guard assist 
with ambulation, minimal assist with transfers, and 
supervised with activities of daily living. 

At a VA Compensation and Pension (C&P) examination in 
November 2003, the veteran related his medical history.  He 
described that he was able to perform activities of daily 
living although slowly.  He did not have a great deal of 
strength in hands and dropped things easily.  He had problems 
with his balance and used a walker.  The examiner noted that 
it was difficult for the veteran to ambulate but he used by 
himself a rolling walker.  He was right handed.  

At the VA neurology examination in November 2003, the veteran 
provided his medical history and current symptoms.  He 
reported that since a stroke in June 1999 he continued to 
have weakness on the right and difficulty maintaining his 
balance.  Clinical findings were recorded.  The impression 
was that the veteran had mild right-sided weakness of his 
upper and lower extremities with sensory deficits in the same 
area, the etiology being the subcortical cardiovascular 
accident (CVA).  Venous stasis on his right leg also made 
ambulation difficult.  The examiner wrote that "[a]long with 
his advanced age, past CVA and multiple cardiac problems, 
mobility is impaired, but he still maintains the use of all 
of his extremities at this time."

At a neuropsychological evaluation in November 2003 the 
veteran ambulated with a walker.  He reported that he only 
drove locally.  

The veteran testified in April 2005 as to the symptoms and 
manifestations of his disability.  He described the 
difficulties he encountered in going up and down steps, and 
with ambulation.  He used a rolling walker and when not using 
the walker he needed to be close to something to grab on 
which to hold.  His spouse testified as to her observations 
of the veteran's problems with getting around.  

The Board has reviewed the evidence and finds that the 
veteran is service-connected for one disability, rheumatic 
heart disease, evaluated as 100 percent disabling.  Based on 
medical opinions that there was no link between hypertension 
or a cerebrovascular accident and service-connected rheumatic 
heart disease, service connection for these conditions had 
been denied in a March 2000 rating decision.

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if he has service-connected disability and is 
entitled to compensation for permanent and total disability 
due to the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Assistance in acquiring 
specially adapted housing may also be provided when the 
veteran has:  the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The term "preclude locomotion" means 
the necessity for regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 
(2005).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features may be issued to a veteran if the following 
requirements are met:  the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and the veteran 
is entitled to compensation for permanent and total 
disability which (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) 
(West 2002); 38 C.F.R. § 3.809a (2005).

A review of all the evidence of record indicates that the 
veteran has never asserted any blindness or loss of visual 
acuity and service connection for such disability has never 
been established.  There is no medical finding as that the 
loss of use of one lower extremity together with residuals of 
organic disease or injury have so affected the veteran's 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
The VA examination found that the veteran retained the use of 
his extremities.  Further, there is no evidence that 
indicates that the veteran has lost the use of either hand 
and there is evidence that indicates that he retains the full 
use of his hands.  There is no evidence indicating that he 
has loss of use of either upper extremity and there is 
evidence indicating that he is able to continue to use both 
of his upper extremities.

On the basis of the competent medical evidence of record, 
there is no evidence indicating that the veteran currently 
meets any of the criteria for a certificate of eligibility 
for assistance in requiring specially adapted housing or for 
a certificate of eligibility for assistance in acquiring 
necessary special home adaptations and all of the evidence 
indicates that he does not meet any of these criteria.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations and the claim is 
denied.  38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a.


ORDER

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing is denied.

A certificate of eligibility for financial assistance in 
acquiring special home adaptations is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


